Title: To Benjamin Franklin from William Hodgson, 20 June 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear SirColeman St. 20 June 1782
At the Instance of a very worthy Friend, I take the liberty of introducing to your Notice, Mr Robt. Milligan, of Cecil County in Maryland; a young Gentleman, I am assured, of great worth & Character, who has been for some years studying the Law in this Country, & now designs to visit Paris on his return to America.
From this discription, I am confident, he will stand in need of no Recommendation, to entitle him to your Civilities, permit me however, on this occasion, to assure you, I shall consider myself, much obliged, by the Attentions, you may be pleased to show him, as it puts me in the agreable Situation, of doing a Civility, to a Man, I much esteem. I am with the greatest Respect Dear sir Your most Obedt Hble servant
William Hodgson
To His Excellency Benjn. Franklin Esqr Minister Plenipotentiary from the United States of America at the Court of France
 
Addressed: To / His Excellency Benjn. Franklin Esqr / Minister Plenipotentiary from the / United States of America at / the Court of France
